UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-7467



In Re: MICHAEL LEE SPENCER, SR.,

                                                         Petitioner.



       On Petition for Writ of Mandamus.   (CA-00-1644-AM)


Submitted:   November 8, 2001          Decided:    November 20, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Lee Spencer, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On August 1, 2001, Michael Lee Spencer, Sr., filed this peti-

tion for a writ of mandamus seeking an order directing the district

court to act on his motion for declaratory and injunctive relief

and on his motion for an accelerated hearing, both filed in the

district court on June 26, 2001.     The district court entered an

order denying both of these motions on August 24, 2001; Spencer’s

petition for mandamus is therefore moot.   Accordingly, although we

grant leave to proceed in forma pauperis in this petition, we deny

the petition for writ of mandamus.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                   PETITION DENIED




                                2